Evans, J.
(dissenting.) I am constrained to dissent from tbe majority view. I think tbat tbe printed waiver appearing upon the back of tbe note, and so appearing at tbe time tbe note was executed by its maker, was “embodied in tbe instrument,” within tbe meaning of tbe Negotiable Instruments Act, Section 3060-all0. This section is as follows: . •
*1363“Where the waiver is embodied in tbe instrument itself, it is binding upon all parties; but where it is written above the signature of an indorser, it binds him only. ’ ’
The argument put forth by the majority is that this section of the act was intended to change the law as it was before the enactment thereof. This point is fundamental. The majority argument concedes, in effect, that, prior to the adoption of the Negotiable Instruments Act, the printed provisions appearing on the back of the note at the time of the execution thereof by the maker would become a part of the note, and were, 'therefore, “embodied” therein. My contention is that this act made no change in existing law at this point. The primary purpose of the Negotiable Instruments Act was to codify existing law, and not to initiate new or amendatory legislation. Its drafters codified the law in uniform terms for all the states of the Union. For the purpose of such codification, it purported to recognize and adopt the existing law as it was by universal authority or by the great weight thereof. There was no attempt to overturn or amend what had already been settled, except at those points where conflict of authority existed. There was no substantial conflict in the authorities at this point. A printed indorsement, such as we have here, placed upon the back of the note and being thereon at the time of the execution of the note by the maker, was deemed as much a part of the original instrument as if it had been written on the face thereof. That this was so is recognized by the majority, and the opinion frankly sets forth the rule as stated in 4 Am. & Eng. Encyc. of Law (2d Ed.) 456, as follows:
“If the indorsement containing the waiver is placed' on the instrument at the time of execution or before indorsement, it must be regarded as part of the original instrument, as much as if it had been written on the face thereof, and the rule as stated above in regard to the parties affected by ,a waiver embodied in the instrument will apply. ’ ’
The foregoing means nothing unless it means that such an indorsement so placed is “embodied in the instrument.” It has been so held repeatedly by this court. Our eases are frankly cited by the ^writer of the majority opinion, and I will not repeat them. My contention, therefore, is that the effect of the printed *1364indorsement of waiver involved in tbis case is completely covered by tbe first clause of Section 3060-all0, above quoted:
“Where the waiver is embodied in the instrument itself, it is binding upon all parties.”
I call attention here to two sentences in the majority opinion, which purport to be in 'avoidance of the above statutory clause. I quote them:
“But the clause in question wás not tvritten or printed in the instrument itself. It therefore does not come under the first clause of the quoted section. ’ ’
The implication of the first sentence here quoted is that it was essential that the clause in question should be written or printed on the face of the instrument, in order to come within the terms of the first clause of the section above quoted. This section does not require the clause to be written or printed in the instrument in such sense. It does require it to be “embodied” therein. Under all the authorities preceding the Negotiable Instruments Act, such clause was embodied therein by being printed upon the back thereof at the time of the execution by the maker.
If I am correct up to this point, it follows that the second clause of the section is not controlling or applicable. The fundamental distinction between the two clauses is that the first refers to the condition of the instrument as it was when it left the hands of the maker; the second refers to such indorsement or waiting as had been made since the instrument left the hand of the maker, and made presumably at the time of the “signa-toe of an indorser. ’ ’ Such was concededly the state of the law prior to the adoption of the Negotiable Instruments Act. So uniformly does the act itself appear to have been applied at this point that the books are almost void of the raising of any question or controversy such as that .now presented to us. Only one case can be found where the question has been considered, and I must give credit to the writer of the majority opinion for finding and bringing to my attention that case. It is Central Nat. Bank v. Sciotoville Mill. Co., 79 W. Va. 782. In that case, the holding on this question was adverse to that of the majority opinion herein, and was substantially what I contend for. ■
I would affirm the judgment below on this branch.
PrbstoN, J., joins in this dissent.